Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5, 8, 12, 14, 17, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pyun et al. Pub. No. US 2019/0392778 A1 [Pyun] in view of Kim et al. Pub. No. US 2019/0197987 A1 [Kim].
1.  Pyun discloses a communication line comprising at least one alternating current coupling capacitor [¶ 7]; a data processing device [Fig. 1, 110], connected to one end of the communication line [¶ 53], and a data driving device [120], connected to the other end of the communication line [as shown generally].  Pyun is silent on to transmit a configuration data signal encoded using a direct current (DC) balance code in a low-speed communication to the communication line and subsequently to perform a high-speed communication; to receive the configuration data signal from the communication line, to decode the configuration data signal into configuration data using the DC balance code, to set up a high-speed communication environment according to the configuration data and to perform a high-speed communication with the data processing device.  However Kim teaches to transmit a configuration data signal encoded using a direct current (DC) balance code in a low-speed communication to the communication line and subsequently to perform a high-speed communication [¶¶ 74-75]; to receive the configuration data signal from the communication line, to decode the configuration data signal into configuration data using the DC balance code [Fig. 3], to set up a high-speed communication environment according to the configuration data and to perform a high-speed communication with the data processing device [by means of 310, 315 and 320 for instance].  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pyun with Kim as required by this claim, since such a modification optimizes communication. 
5.  Pyun in view of Kim is silent on wherein the communication line comprises a first line comprising a first alternating current coupling capacitor and a second line comprising a second alternating current coupling capacitor.  However it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Pyun in view of Kim as required by this claim, since duplication of parts of a device is within the level of ordinary skill in the art, In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
8.  Pyun in view of Kim teaches wherein the DC balance code comprises an 8B10B code [Kim ¶ 75]. 
12.  Pyun discloses a data driving device [Fig. 1] comprising: a receiving circuit, connected with a communication line comprising at least one alternating current (AC) coupling capacitor [¶ 7].  Pyun is silent on to receive a configuration data signal encoded using a direct current (DC) balance code through the communication line in a low-speed communication; a decoder to receive the configuration data signal from the receiving circuit, to decode the configuration data signal into configuration data using the DC balance code, and to output it.  However Kim teaches to receive a configuration data signal encoded using a direct current (DC) balance code through the communication line in a low-speed communication [Fig. 3]; a decoder to receive the configuration data signal from the receiving circuit, to decode the configuration data signal into configuration data using the DC balance code, and to output it [by means of 310, 315 and 320 for instance].  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pyun with Kim as required by this claim, since such a modification optimizes communication.  Pyun in view of Kim teaches a control circuit, when power is applied thereto, to activate the receiving circuit and the decoder so as to perform the low-speed communication through the communication line [Pyun Fig. 1, 110 for instance], to set up a high-speed communication environment according to the configuration data outputted from the decoder, and to perform a high-speed communication through the communication line [where this must occur in the modified invention since structurally identical].  
14.  Pyun in view of Kim teaches wherein the control circuit deactivates the receiving circuit and the decoder when the high-speed communication is performed [where the modified invention is structurally identical and must function in the same manner].
17.  Pyun discloses a data processing device [Fig. 1] comprising: a transmitting circuit, connected with a communication line comprising at least one alternating current coupling capacitor, to transmit the configuration data signal through the communication line to the receiving side in a low-speed communication [¶ 7].  Pyun is silent on a control circuit to generate configuration data for setting up a high-speed communication environment of a receiving side and to generate a configuration data signal including the configuration data by encoding the configuration data into the configuration data signal using a direct current (DC) balance code.  Kim teaches a control circuit to generate configuration data for setting up a high-speed communication environment of a receiving side and to generate a configuration data signal including the configuration data by encoding the configuration data into the configuration data signal using a direct current (DC) balance code [¶¶ 74-75 where the modified invention would function in the same manner].  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pyun with Kim as required by this claim, since such a modification optimizes communication.
19.  Pyun in view of Kim teaches wherein the DC balance code is a Manchester code or an 8B10B code [Kim ¶ 75].
20.  Pyun in view of Kim is silent on wherein the communication line comprises a plurality of alternating current coupling capacitors disposed in series.  However it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Pyun in view of Kim as required by this claim, since duplication of parts of a device is within the level of ordinary skill in the art, In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pyun et al. Pub. No. US 2019/0392778 A1 [Pyun] in view of Kim et al. Pub. No. US 2019/0197987 A1 [Kim] and further in view of Abrosimov et al. Pub. No. US 2003/0147461 A1 [Abrosimov].
2.  Pyun in view of Kim is silent on wherein the DC balance code comprises a Manchester code.  However Abrosimov teaches such a limitation [¶ 11 for instance].  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Pyun in view of Kim with Abrosimov as required by this claim, since such a modification improves the performance characteristics of the device. 

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pyun et al. Pub. No. US 2019/0392778 A1 [Pyun] in view of Kim et al. Pub. No. US 2019/0197987 A1 [Kim] and further in view of Duan et al. Pub. No. US 2020/0090616 A1 [Duan].
13.  Pyun in view of Kim is silent on wherein the configuration data comprises a gain level of an equalizer for the high-speed communication.  However Duan teaches such a limitation [¶ 78].  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Pyun in view of Kim with Duan as required by this claim, since such a modification improves the performance characteristics of the device.

Allowable Subject Matter
Claims 3, 4, 6, 7, 9-11, 15, 16 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO POLO whose telephone number is (571)270-7613. The examiner can normally be reached Mon-Fri 9am-5pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571) 272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gustavo Polo/              Primary Examiner, Art Unit 2694